Title: To Benjamin Franklin from Richard Price, 21 October 1784
From: Price, Richard
To: Franklin, Benjamin


				
					
						My Dear Friend
						Newington-Green Oct 2[1] 178[4]
					
					I received a few days ago your letter by Mr Hartley, and think myself much obliged to you for it, and for conveying to me the King of France’s Edict for establishing a new Sinking Fund. I received soon afterwards another Copy of the Same Edict from Ld Shelburne. My curiosity has been much gratify’d by it; but at the Same time I have been mortify’d to find that our rivals are getting So much the Start of us. I admire the language and Spirit and wisdom of this Edict. Nothing but a faithful execution of the plan establish’d by it can be necessary to extricate France

from the embarrassmts: of its debts. This plan is the Same with that which I have been long writing about and recommending in this country to no purpose. It is Strange that nations Should hitherto have thought So little (particularly Since funding has been practised) of employing the powers of compound interest to liquidate debts and to make themselves rich and powerful. But we See continually that the same want of foresight, extravagance and infatuation prevail in governmts: wch: prevail among individuals.
					I am not Sufficiently acquainted with the nature of the public debts of France to understand properly the particulars in the Second Table annex’d to this Edict, but the general purport of it is obvious.
					I See that by the arrangemts: proposed and the operations of the Sinking Fund if not interrupted a revenue of Six millions Sterling per Ann will be liberated in 2 [5] years, above two millions and a half of wch. will be liberated in 13 years. This kingdom would be in less danger were any thing like this practicable here; but the nature of our debts (consisting almost entirely of perpetual annuities) does not admit of it.
					I have promised to draw-up a table, during the next Session of Parliamt:, Similar to the first in the French Edict, and marking as that does, distinctly for every year the progress of a Sinking fund in order to Shew its powers; and I have Some reason to expect that there will be a Struggle in our Parliamt: to get Such a fund establish’d, and consigned to the care of Commissioners in order to render diversions of it less practicable.
					I have inclosed a little pamphlet publish’d in April last because I am doubtful whether it has been Sent you before.
					We have at last begun to fly here. Such an ardor prevails that probably we Shall soon in this instance leave France behind us. Dr Priestley, in a letter wch: I have just received from him,

tells me that he is eager in pursuing his Experimts, and that he has discover’d a method of filling the largest Balloons with the lightest inflammable air in a very Short time and at a very Small expence.
					I Sent you a pretty long letter with a parcel of my pamphlets on the Amerin Revolution about a fortnight ago. This letter will be convey’d by a countryman of yours, Mr Jonathan Jackson who has been in London Some time, and in whose acquaintance I have been happy. I have Sent a considerable number of these pamphlets to America where I hope they will be favourably received as a well-meant tho’ weak attempt to Serve the best interests of civil Society.
					Mrs Price, I thank God, continues better. She desires to be respectfully remember’d to you. With the highest regard I am ever yours
					
						
							Richd: Price
						
					
				
				
					I have not Seen Mr Franklin lately, but I have the prospect of dining in his company in a few days. He was so good as to take the care of the parcel I Sent you.
				
			 
				Addressed: To / Dr Franklin / Passy / Near Paris
			